t c memo united_states tax_court robert j kennedy petitioner v commissioner of internal revenue respondent docket no filed date james j gatziolis for petitioner jeffrey s luechtefeld for respondent memorandum findings_of_fact and opinion swift judge respondent determined a deficiency in petitioner’s federal_income_tax and additions to tax as follows sec sec sec deficiency a a a dollar_figure dollar_figure dollar_figure dollar_figure additions to tax unless otherwise indicated all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure after concessions of some issues the primary issue for decision is whether for petitioner has substantiated various carry forward losses from and findings_of_fact some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in florida from through petitioner owned and managed several retail music stores in hawaii in petitioner purchased a home on oahu in connection with the oahu home purchase petitioner obtained a mortgage loan from a bank the record does not adequately establish the purchase_price of the home the amount and terms of the mortgage loan or petitioner’s intended use of the oahu home after purchasing the oahu home and without moving into the home petitioner hired a contractor to remodel the home before the home remodeling was completed petitioner’s retail music stores went out of business and in petitioner stopped making payments on the mortgage loan in the bank foreclosed on the oahu home and discharged petitioner’s mortgage loan obligation from through petitioner traded securities on his own account and petitioner was involved in other business activities in illinois on his individual federal_income_tax return petitioner reported zero taxable_income and claimed a dollar_figure long-term_capital_loss from worthless securities none of the claimed capital_loss was used to offset capital_gain income and petitioner reported the claimed capital_loss as available for carry forward to on his individual federal_income_tax return petitioner reported zero taxable_income and the above dollar_figure capital_loss carryforward from none of the claimed dollar_figure long-term_capital_loss carryforward was used to offset capital_gain income and petitioner reported the claimed capital_loss from as available for carry forward to also on his tax_return petitioner claimed a dollar_figure net_operating_loss nol deduction the claimed dollar_figure nol related to the following items item amount oahu home passive_activity_loss dollar_figure long-term_capital_loss big_number illinois business property passive_activity_loss big_number miscellaneous deductions big_number miscellaneous interest_income big_number total claimed nol dollar_figure the claimed dollar_figure nol was reported on petitioner’s individual federal_income_tax return as carried back to and as carried forward to in the amounts reflected below claimed nol carried back forward to amount dollar_figure big_number total dollar_figure on his individual federal_income_tax return petitioner reported zero taxable_income and zero losses and petitioner reported the unused claimed dollar_figure long-term_capital_loss carryforward and the unused claimed dollar_figure nol carryforward on his tax_return petitioner used none of the claimed loss carryforwards and petitioner reported the losses as available for carry forward to on his individual federal_income_tax return petitioner reported zero taxable_income and petitioner reported the unused claimed long-term_capital_loss carryforward and the unused claimed nol carryforward also on his tax_return petitioner claimed a dollar_figure short-term_capital_loss for relating to the sale of securities and an dollar_figure nol for and petitioner reported that he used none of the claimed loss carryforwards and none of the claimed losses petitioner reported the following carryforwards to carryforward claimed to long-term_capital_loss dollar_figure nol big_number short-term_capital_loss big_number nol big_number although petitioner received substantial income in from various activities he did not timely file a federal_income_tax return on audit for using information obtained from third parties respondent determined that petitioner received dollar_figure in income from wages interest dividends capital_gains and pensions respondent did not take into account any of the loss carryforwards that had been reflected on petitioner’s individual federal_income_tax return as available for carry forward to on date respondent mailed to petitioner a notice_of_deficiency in which respondent charged petitioner with the above dollar_figure in income and determined a dollar_figure deficiency in petitioner’s federal_income_tax the record does not establish the alleged source of the claimed dollar_figure nol on date petitioner filed his petition herein on date petitioner filed with respondent a document purporting to be his individual federal_income_tax return on which petitioner reported dollar_figure in income and on which petitioner claimed carryforwards of the claimed dollar_figure long-term_capital_loss the claimed dollar_figure nol the claimed dollar_figure short-term_capital_loss the claimed dollar_figure nol miscellaneous_itemized_deductions and taxable_income and tax due as follows petitioner’s tax_return income losses income taxable interest dollar_figure ordinary dividends big_number net_capital_gain big_number pensions big_number deductions long-term_capital_loss carryforward big_number nol carryforward big_number short-term_capital_loss carryforward big_number nol carryforward big_number miscellaneous_itemized_deductions big_number taxable_income -0- tax due -0- during pretrial respondent’s representatives reviewed petitioner’s late-filed individual federal_income_tax return petitioner’s through individual federal_income_tax returns and the claimed and losses petitioner reported as carried forward to the parties agreed to some of the above income and losses claimed for lack of substantiation respondent disallowed two components of the claimed dollar_figure nol thereby reducing the allowable nol carryforward from to to zero the schedule below reflects the portion of petitioner’s claimed dollar_figure nol that respondent allowed and the portion respondent disallowed claimed nol description allowed disallowed oahu home passive_activity_loss -0- dollar_figure long-term_capital_loss -0- big_number illinois business property passive_activity_loss dollar_figure -0- miscellaneous deductions big_number -0- miscellaneous interest_income big_number -0- nol carryforward dollar_figure dollar_figure on the basis of the above reduction of the claimed nol to dollar_figure respondent determined that the allowable dollar_figure portion of petitioner’s claimed nol was carried back to and exhausted leaving no nol to carry forward to and also for lack of substantiation respondent disallowed the claimed dollar_figure nol carryforward to as a result respondent determined that for petitioner was not entitled to the claimed dollar_figure and the claimed dollar_figure nol carryforwards reported on petitioner’s late filed tax_return in addition respondent determined that petitioner had not substantiated and was not entitled to the claimed long- and short-term_capital_loss carryforwards from to and to some of petitioner’s claimed miscellaneous_itemized_deductions for after some concessions by respondent still in dispute are two components of the claimed dollar_figure nol the dollar_figure passive_activity_loss and the dollar_figure long-term_capital_loss relating to the oahu home the claimed dollar_figure long-term and the claimed dollar_figure short-term_capital_loss carryforwards the claimed dollar_figure nol carryforward two claimed miscellaneous_itemized_deductions for dollar_figure in real_estate_taxes and dollar_figure in unreimbursed employee_expenses and the sec_6651 addition_to_tax opinion generally determinations made by respondent in a notice_of_deficiency are presumed correct and a taxpayer bears the burden of proving otherwise see rule a 290_us_111 20_f3d_1128 11th cir affg tcmemo_1993_17 deductions are a matter of legislative grace and a taxpayer bears the burden of substantiating the amount and purpose of a claimed deduction 503_us_79 115_tc_605 65_tc_87 affd 540_f2d_2 petitioner makes no claim that he qualifies for a shift in the burden_of_proof under sec_7491 5th cir a filed federal_income_tax return does not establish a taxpayer’s entitlement to the amounts reported thereon 103_tc_428 71_tc_633 62_tc_834 where appropriate the court may estimate the amount of a taxpayer’s losses and allow deductions therefor 39_f2d_540 2d cir 85_tc_731 dollar_figure claimed nol we first analyze the two components of the claimed dollar_figure nol which remain in dispute--the dollar_figure passive_activity_loss and the dollar_figure long-term_capital_loss relating to the oahu home in an attempt to substantiate these losses petitioner submitted a date credit application he prepared in connection with refinancing a mortgage loan on his illinois business property on the credit application petitioner listed the bank from which he apparently obtained the mortgage loan on the oahu home the alleged monthly mortgage payment due on the mortgage loan for the oahu home and an estimated value of the oahu home petitioner argues that the information reported on his federal_income_tax returns for through together with information on the date credit application relating to the illinois business property substantiate that in he realized the claimed dollar_figure passive_activity_loss and the claimed dollar_figure long-term_capital_loss relating to the oahu home petitioner also argues that we should estimate the amount of his allowable losses from the amounts reported on his federal_income_tax returns and on the credit application petitioner’s federal_income_tax returns alone do not adequately substantiate that in petitioner realized a dollar_figure passive_activity_loss and a dollar_figure long-term_capital_loss relating to the bank foreclosure on the oahu home see lawinger v commissioner supra pincite the date credit application does not contain adequate and credible financial information relating to the bank foreclosure on the oahu home and does not establish that in petitioner realized either a dollar_figure passive_activity_loss or a dollar_figure long-term_capital_loss relating thereto further petitioner’s federal_income_tax returns for through and his credit application do not provide sufficient information for us to estimate petitioner’s claimed losses see vanicek v commissioner supra pincite petitioner has not come close to properly substantiating the claimed dollar_figure passive_activity_loss and the dollar_figure long-term_capital_loss relating to the oahu home and petitioner is not allowed the claimed carry forward losses to relating thereto remaining disputed items with regard to the claimed dollar_figure long-term and the claimed dollar_figure short-term_capital_loss carryforwards the claimed dollar_figure nol carryforward the dollar_figure in real_estate_taxes and the dollar_figure in unreimbursed employee_expenses petitioner again argues that his federal_income_tax returns substantiate and establish his entitlement thereto again petitioner’s federal_income_tax returns do not provide adequate substantiation of these items see lawinger v commissioner supra pincite because petitioner has not submitted credible documentation and other evidence to substantiate his claimed long- and short-term_capital_losses and nol carryforwards and miscellaneous_itemized_deductions we sustain respondent’s disallowance thereof sec_6651 imposes an addition_to_tax for a taxpayer’s failure to timely file a federal_income_tax return unless the taxpayer proves that such failure is due to reasonable_cause and not willful neglect see 469_us_241 by virtue of our finding that petitioner’s return for was filed late respondent has carried his burden of production under sec_7491 as to this addition_to_tax petitioner has provided no explanation and has submitted no evidence to suggest that his failure to timely file his federal_income_tax return was due to reasonable_cause respondent’s imposition of the sec_6651 addition_to_tax is sustained to reflect the foregoing decision will be entered for respondent as to the deficiency and sec_6651 addition_to_tax and for petitioner as to the sec_6651 and sec_6654 additions to tax respondent concedes the additions to tax under sec_6651 and sec_6654
